—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Burke, J.), *444dated November 14, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Where, as here, the plaintiffs seek to recover in strict liability in tort for a dog bite, they must prove that the dog has vicious propensities and that the owner knew or should have known of such propensities (see Craig v Reed, 272 AD2d 288; Lugo v Angle of Green, 268 AD2d 567).
The defendant’s moving papers established his entitlement to judgment as a matter of law. In opposition to the motion, the plaintiffs failed to raise a triable issue of fact as to whether the defendant’s dog had vicious propensities or whether he knew or should have known of such alleged propensities. Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. Santucci, J.P., McGinity, Luciano and Schmidt, JJ., concur.